Citation Nr: 1730387	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1957 to July 1960 and from August 1963 to August 1966.  He also had additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This matter was previously before the Board in February 2016 and September 2016 and was remanded for further evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the Veteran's claim for service connection for a bilateral knee disability, in April 2016, the Veteran underwent a VA examination and the VA examiner concluded that it was less likely than not that the Veteran's claimed condition was incurred in or was caused by the claimed in-service injury, event, or illness.  In September 2016, the Board remanded the claim to get an addendum opinion because the examiner failed to address the Veteran's duties as a parachute rigger or the positive evidence suggesting that the Veteran's airborne service was the cause of his current knee problems.  Subsequently, in November 2016, the examiner provided an addendum opinion but did not provide an analysis regarding the Veteran's duties as a paratrooper, and did not comment on the Veteran's private doctor's opinion or consider if the bilateral knee disability could have been caused or aggravated by his service connected lumbar and cervical spine conditions.  Lastly, the examiner once again relied on the absence of any in-service treatment records in rendering the opinion.  As such, the Board finds this opinion to be inadequate and that a remand is required to obtain a more complete medical opinion as to the nature and etiology of the Veteran's bilateral knee disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

Furthermore, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from November 7, 2016, to the present.

2.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records from May 9, 2013, to the present.

3.  Assign an appropriate examiner to provide an opinion regarding the Veteran's bilateral knee disability.  This opinion should be provided by a new examiner that has not already provided an opinion in this case.  After a review of the claims file, the examiner should provide answers to the following questions:

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disability, had its onset in service or is related at least in part to service?  

(B).  Is it at least as likely as not that the Veteran's bilateral knee disability manifested itself in the first post-service year? 

(C).  Given the Veteran's age and the current severity of his bilateral knee disability, is it at least as likely as not that the etiology of the bilateral knee disability was the Veteran's active military service and the duties involved with being a paratrooper?

(D).  Is it as least as likely as not that the claimed bilateral knee disability was caused or aggravated (i.e. permanently worsened) by any of the Veteran's service connected disabilities (lumbar strain and cervical strain)?

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

In providing the requested opinions, the examiner cannot rely exclusively on the absence of relevant treatment in the Veteran's medical history. 

The examiner should also specifically comment on the May 9, 2013, medical opinion provided by Dr. Valentin. 

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

